Exhibit 10.3

 



CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT for independent Consultant consulting services (the
“Agreement”) is made and entered into as of April 1, 2017, by and between
Ominto, Inc., (the “Company”) and Gregory Newell (the “Consultant”).

1.                  Consulting Services. Consultant shall provide Company with
the services described on Exhibit A (the “Services”), as well as other services
as may be requested from time to time by Company.

2.                  Independent Consultant Relationship. All services rendered
hereunder by Consultant shall be rendered as an independent consultant. Any
persons employed by Consultant shall be deemed conclusively as employees of
Consultant, and they shall at all times be under Consultant’s direction and
control. Consultant shall have the full power, authority, and discretion to
select the means, manner, and method of performing the services hereunder
without detail, control or direction from Company or its officers or directors.
Neither Consultant nor any individuals employed by Consultant shall be
considered employees of Company for any purposes and they shall not be entitled
to participate in any employee benefit plans sponsored or maintained by Company.

3.                  Term. The term of this Agreement shall commence on April 1,
2017, (the “Effective Date”) and continue through September 30, 2017, unless
this Agreement is terminated earlier by either party pursuant to Section 4 of
this Agreement (the “Term”).

4.                  Termination by Notice. This Agreement is terminable at any
time by either party upon written notice to the other party. For purposes of
this Agreement, email notification shall be deemed to be written notice.

5.                  Conflict of Interest. During the Term, the Consultant shall
disclose in writing to Company any actual or potential conflict that Consultant
may have in performing the Services hereunder.

6.                  Payment. In consideration of Services, the Consultant will
be paid Nine Thousand Five Hundred United States Dollars (USD 9,500) per month
(the “Consulting Fee”). The Consultant shall not receive any additional benefits
or compensation for Services, except for the reimbursement of expenses, as is
more fully described below in Section 7.

7.                  Expenses. All normal and customary business expenses
incurred by Consultant under this Agreement shall be paid by Consultant and
reimbursed by Company in accordance with Company’s standard expense
reimbursement policy.

8.                  Consultant Responsible for Taxes. The Consultant accepts
exclusive liability for the payment of all taxes due on any amounts paid under
this Agreement.

9.                  Indemnification. The Company shall indemnify, defend, and
hold harmless the Consultant from any claims or liabilities (including costs and
attorney’s fees) arising out of or in connection with the Consulting Services
hereunder.


 



10.              Confidential Information. Consultant agrees that he shall not
use any Confidential Information, as defined below, other than in connection
with his duties hereunder or as set forth in any confidentiality agreement
between Consultant and Company. “Confidential Information” shall mean any
Company proprietary or confidential information, technical data, trade secrets
or know-how, including research, product plans, products, services, customer
lists and customers, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, marketing, distribution
and sales methods and systems, sales and profit figures, finances and other
business information disclosed to Consultant by Company, either directly or
indirectly, in writing, orally or by drawings or inspection of documents or
other tangible property. However, Confidential Information shall not include any
(a) information known generally to the public (other than as a result of
unauthorized disclosure by Consultant), (b) information that became available
from a third party source and such source is not bound by a confidentiality
agreement, or (c) any information not otherwise considered by the Board of
Directors of the Company to be Confidential Information.

11.              Assignment of Work Product; Title. The Consultant hereby
assigns to Company the entire right, title and interest for the entire world in
and to all work performed, writings, formulas, designs, models, drawings,
photographs, design inventions, other inventions and any information (the “Work
Product”) developed, made, conceived or reduced to practice or authorized by the
Consultant, either solely or jointly with others, during the performance of
services relating to Company and pursuant to this Agreement or with use of
Confidential Information, materials or facilities of Company received or used by
the Consultant during the period in which the Consultant is retained by Company
(or any successor) under this Agreement. The Consultant hereby agrees to: (i)
promptly disclose to Company all Work Product made, conceived, reduced to
practice or authored by the Consultant in the course of the performance of this
Agreement; and (ii) sign, execute and acknowledge any and all documents, and to
perform such acts, as may be necessary, useful or convenient for the purpose of
securing to Company or its nominees, patent, trademark, or copyright protection
throughout the world upon all Work Product. All Work Product, and all products
purchased by the Consultant pursuant to this Agreement and paid for by Company,
shall be the exclusive property of Company and shall be delivered to Company
upon termination of this Agreement.

12.              Non-Solicitation. Consultant agrees that during the Term and
for six months thereafter, Consultant will not encourage or solicit any employee
or consultant of Company to leave Company for any reason.

13.              Arbitration, Choice of Law. This Agreement shall be deemed to
have been executed and delivered within the State of Florida, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of Florida without
regard to principles of conflict of laws. In the event of a dispute, the parties
agree to binding arbitration in the county of Palm Beach, Florida under the
Rules of Comprehensive Arbitration before the Judicial Arbitration and Mediation
Service (“JAMS”) located in Boca Raton, Florida. The prevailing party shall be
entitled to recover reasonable attorney fees and costs.

14.              Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end, the provisions of this
Agreement are declared to be severable.

15.              Advice of Counsel. In entering into this Agreement, the parties
recognize that this Agreement is a legally binding contract and acknowledge and
agree that each party has had the opportunity to consult with legal counsel of
its choice.

16.              Entire Agreement. This Agreement constitutes and contains the
entire agreement and final understanding between the parties covering the
Services , is intended by the parties as a complete and exclusive statement of
the terms of their agreement, and supersedes all prior negotiations and
agreements, proposed or otherwise, whether written or oral, between the parties
concerning Services. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated document. This Agreement may be
modified only with a written instrument duly executed by each of the parties. No
person has any authority to make any representation or promise on behalf of any
of the parties not set forth herein and this Agreement has not been executed in
reliance upon any representations or promises except those contained herein.

17.              No Assignment. Consultant shall not assign, either in whole or
in part, any of Consultant’s duties or responsibilities hereunder without the
written consent of Company and any attempt of assignment, transfer, or
delegation without such consent shall be void.

18.              Written Reports. The Consultant, when directed, shall provide
written reports with respect to the Services rendered hereunder.

19.              Headings. Headings are used only for ease of reference and are
not controlling.



2
 



 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.



OMINTO, INC.           By /s/ Raoul Quijada     Name: Raoul Quijada     Its:
Chief Financial Officer           Notice Address:           OMINTO, INC.    
1515 S. Federal Highway, Suite 307     Boca Raton, Florida 33432    
561-362-2393           Email: RQuijada@ominto.com           CONSULTANT          
By /s/ Gregory Newell     Name: Gregory Newell, individually           Email    





 



3
 



 

Exhibit A

 

SERVICES

 

 

Advise and assist Ominto, Inc. with the expansion of international operations
and the planning of Ominto’s proposed expansion into new markets with a focus on
countries such as Japan, South Korea, and the People’s Republic of China

 



 

